            Case 1:21-cv-10328-ADB Document 1 Filed 02/26/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


 ALMEDIN KLAPUH, on behalf of himself
 and all others similarly situated

        Plaintiffs,

 v.
                                                  Civil Action No.
 AMERICAN CARPET SOUTH INC. d/b/a
 ACS FLOORING, and JOSEPH
 SANTAGATA,

        Defendants.



                                   NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that, pursuant to Sections 1331, 1441, and 1446 of Title 28 of

the United States Code, defendants American Carpet South Inc. d/b/a ACS Flooring (“ACS”)

and Joseph Santagata (“Santagata”) (together, “Defendants”) hereby remove the state court

action described below.

                                       Procedural Status

       1.      On January 26, 2021, Plaintiff Almedin Klapuh (“Plaintiff”) filed an action in the

Commonwealth of Massachusetts, Suffolk County Superior Court, entitled Almedin Klapuh, on

behalf of himself and all others similarly situated v. American Carpet South, Inc. d/b/a/ ACS

Flooring and Joseph Santagata, Civil Docket No. 2184CV00180.

       2.      On or about February 8, 2021, ACS received a copy of the Summons, Civil

Action Cover Sheet, Complaint, and Civil Tracking Order by certified mail. Complete and

accurate copies of these papers are attached as Exhibit A. Upon information and belief,
            Case 1:21-cv-10328-ADB Document 1 Filed 02/26/21 Page 2 of 4




Santagata has not been served with a summons directed to him, individually. Nonetheless, he

consents to the removal of this action.

       3.      This Notice is being filed within 30 days of the date any defendant received a

copy of the initial pleadings in this case by service or otherwise, as required by 28 U.S.C. §

1446(b).

       4.      Written notices required by 28 U.S.C. § 1446(d), addressed to Plaintiff and to the

Clerk of the Commonwealth of Massachusetts, Suffolk County Superior Court, will be filed in

the state court and sent to Plaintiff’s counsel promptly after the filing of this Notice.

       5.      In accordance with Local Rule 81.1, certified or attested copies of all records and

proceedings in the state court and a certified or attested copy of all docket entries in the state

court will be filed within 28 days after filing of this Notice.

       6.      By filing this Notice, Defendants do not waive their right to object to service of

process, the sufficiency of process, jurisdiction, or venue.

       7.      Defendants submit this Notice without conceding Plaintiff has standing or has

pleaded any valid claims upon which relief can be granted, without waiving any procedural or

substantive rights or defenses, and without admitting Plaintiff is entitled to any relief whatsoever.

                                  Federal Question Jurisdiction

       8.      The Complaint alleges that Defendants violated the federal Fair Labor Standards

Act, 29 U.S.C. § 207, by failing to pay Plaintiff and the proposed class one-and-one-half times

their applicable wages for overtime work. Compl. ¶ 56.

       9.      This Court has federal-question jurisdiction over this claim pursuant to 28 U.S.C.

§ 1331. See Cash v. Cycle Craft Co., 482 F. Supp. 2d 133, 134 (D. Mass. 2007).




                                                   2
          Case 1:21-cv-10328-ADB Document 1 Filed 02/26/21 Page 3 of 4




                                    Supplemental Jurisdiction

       10.     The Complaint also alleges that Defendants violated M.G.L. c. 149, § 148B, by

classifying Plaintiff and the proposed class members as independent contractors rather than as

employees, Compl. ¶ 46; violated M.G.L. c. 151, § 1A, by not paying Plaintiff and the proposed

class members one-and-one-half times their applicable wages for overtime work, Compl. ¶ 49;

violated M.G.L. c. 149, § 148, by making certain deductions from the paychecks of Plaintiff and

the proposed class members and by failing to pay Plaintiff and the proposed class members all

wages and benefits paid to ACS’s properly classified employees, Compl. ¶¶ 52-53; and that

Defendants are liable under theories of unjust enrichment and quantum meruit, Compl. ¶¶ 58-60.

       11.     This Court has supplemental jurisdiction over these state-law claims pursuant to

28 U.S.C. § 1367 because they all arise out of the same case or controversy as the federal claim

discussed above. See Cash, 482 F. Supp. 2d at 134.

       WHEREFORE, Defendants respectfully request that the captioned matter be removed

from the Commonwealth of Massachusetts, Suffolk County Superior Court, to the United States

District Court for the District of Massachusetts, and that all further proceedings in this action be

held before this Court.

Dated: February 26, 2021                                 Respectfully submitted,

                                                         AMERICAN CARPET SOUTH INC.
                                                         D/B/A ACS FLOORING and JOSEPH
                                                         SANTAGATA,

                                                         By their attorneys,

                                                         /s/ Michael T. Maroney
                                                         James D. Smeallie (BBO No. 467380)
                                                         Michael T. Maroney (BBO No. 653476)
                                                         Zachary D. Reisch (BBO No. 704155)
                                                         HOLLAND & KNIGHT LLP
                                                         10 St. James Ave., 11th Floor


                                                  3
          Case 1:21-cv-10328-ADB Document 1 Filed 02/26/21 Page 4 of 4




                                                         Boston, MA 02116
                                                         jd.smeallie@hklaw.com
                                                         michael.maroney@hklaw.com
                                                         zachary.reisch@hklaw.com
                                                         617-523-2700

                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing and
copies will be sent via first-class mail to those indicated as non-registered participants and
Plaintiff’s counsel of record on February 26, 2021.

                                                         /s/ Michael T. Maroney




                                                  4
